DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and II in the reply filed on 02/09/2022 is acknowledged.
Reason for allowance
Claims 20-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 20, the closest prior art Wu et al. (US 2011/0217029) teaches a camera actuator (Fig. 1: camera module), comprising: a suspension assembly (22) for moveably mounting a lens carrier (231) to an actuator base (12); a magnet holder (23), wherein: the magnet holder (23) holds one or more permanent magnets (233); and one or more actuator coils (winding 232) configured to interact with a magnetic field from the one or more permanent magnets (233) to move the lens carrier (para [0025]: teaches moving the lens 21 forward and rearward in a light entering path).
Wu does not specifically disclose a magnetized magnet holder and the magnetized magnet holder is magnetized such that the magnet holder generates a holder magnetic field of a magnetic field strength and one or more actuator coils configured to interact with combined 
Regarding claim 27, the closest prior art Wu et al. (US 2011/0217029) teaches a camera (para [0001]: teaches camera), comprising: a lens assembly (21) in a lens carrier (231); an image sensor (11) for capturing light transiting the lens assembly (para [0025]: capturing of image from the light enters into the lens 21); a suspension assembly (22) for moveably mounting the lens carrier (231) to an actuator base (12); a magnet holder (23), wherein: the magnet holder (23) holds one or more permanent magnets (233); and one or more actuator coils (winding 232) configured to interact with a magnetic field from the one or more permanent magnets (233) to move the lens carrier (para [0025]: teaches moving the lens 21 forward and rearward in a light entering path).
Wu does not specifically disclose a magnetized magnet holder and the magnetized magnet holder is magnetized such that the magnet holder generates a holder magnetic field of a magnetic field strength and one or more actuator coils configured to interact with combined magnetic field from the permanent magnet and the magnetized magnet holder to move the lens carrier. 
Regarding claims 21-26 and 28-35, these claims depend on an allowable base claim 20 and 27 are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

US-20150277081-A1 and US-8531534-B2: teaches camera module comprising magnet holder, magnet, lens carrier and coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872